


Exhibit 10.1






COMPLIANCE AMENDMENT 2012-1
TO THE
CON-WAY INC.
2005 SUPPLEMENTAL EXCESS RETIREMENT PLAN
(AMENDED AND RESTATED DECEMBER 2008)


The Con-way Inc. 2005 Supplemental Excess Retirement Plan (Amended and Restated
December 2008) (the "Plan"), is hereby amended as follows, pursuant to Section
5.01 of the Plan, effective as stated herein. Capitalized terms used herein and
not otherwise defined shall have the meanings given to such terms in the Plan.


1.    Section 3.04-1(c) (“Time and Form of Benefits”) is amended by deleting
that section in its entirety and replacing it with the following to ensure that
a change to the Retirement Plan's definition of actuarial equivalence effective
October 1, 2012 will satisfy the applicable requirements of Treas. Reg.
1.409A-2(b)(2)(ii)(C) such that the Plan's joint and survivor annuities will not
fail to be treated as actuarially equivalent to a single life annuity due solely
to the value of a subsidized survivor annuity benefit:


“(c)    If the Participant has a Spouse when benefits would have commenced:


(i)    For benefits that commence prior to October 1, 2012, benefits were paid
in the form of a life annuity with fifty percent (50%) payments continued to the
Spouse, an Actuarially Equivalent annuity with seventy-five percent (75%)
payments continued to the Spouse or an Actuarially Equivalent annuity with full,
unreduced payments continued to the Spouse.


(ii)    For benefits that commence on or after October 1, 2012, benefits were
paid in any of the joint and survivor annuity forms available in (i) above, but
also as a single life annuity that is Actuarially Equivalent to the Basic
Benefit that would have been paid to the Participant had there been no Spouse
when benefits would have commenced.


The Participant may elect any of these joint and survivor annuity options and,
for benefits commencing on or after October 1, 2012, the single life annuity
option, at the time of benefit commencement.”


* * *




CON-WAY INC.    




By:        


Print Name: ________________________
Title:
Senior Vice President, Human Resources



Executed:    __________, 2012




